          Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     ERIE DIVISION

RICHARD FIRMANI and MELODY
FIRMANI, husband and wife,                           CIVIL ACTION

        Plaintiffs,                                  No.: 2:21-cv-00171-MPK

V.


JOSEPH F. ZIPNOCK and R&L TRANSFER
INC.,

        Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR PARTIAL DISMISSAL
PURSUANT TO F.R.C.P. 12(B)f6) AND MOTION TO STRIKE PURSUANT TO F.R.C.P.
                                   12fF)
  I.   INTRODUCTION
       Plaintiff, Richard Firmani, commenced the above-referenced lawsuit on September 30,

2020, by filing a Praecipe for Writ of Summons in the Court of Common Pleas of Allegheny

County. The lawsuit which arises out of an accident that occurred on October 2, 2018 in

Murrysville, Pennsylvania. In his Complaint, Plaintiffasserts vague allegations ofrecklessness in

an effort to support a requested award for punitive damages. Additionally, Plaintiffasserts a claim

for loss ofconsortium on behalfofhis wife, Melody Firmani, whom he has added as a party to the

caption in his Complaint, but who was not identified as a plaintiffat the time Richard Firmani filed

his Praecipe for Writ of Summons.

       As discussed more fully herein, Plaintiffhas failed to plead o.primafacie claim for punitive

damages, and therefore, Plaintiffs request for punitive damages should be dismissed, with

prejudice. Additionally, Melody Firmani was not an original Plaintiffin this matter, and Plaintiff

has not obtained leave of court to add her as a party. Further, even if Plaintiff were to now seek
              Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 2 of 9




leave of Court, Ms. Firmani's claims are barred under the applicable two-year statute of

limitations. Consequently, Ms. Firmani should be stricken from the caption, or in the altemative,

her claim should be dismissed with prejudice.

 II.    PROCEDURAL HISTORY AND STATEMENT OF FACTS

        According to the allegations in the Complaint, on October 2, 2018, PlaintiffRick Firmani

was traveling through an intersection at a green light when Defendant, Joseph Zipnock ran a red

light and violently struck Plaintiffs car. See Complaint, attached to Defendants' Motion as Ex.
"l", at                                                          "cited by Pennsylvania State
        ^ 2-3. The Complaint goes on to alleged that Zipnock was

Police under 75 § 3312 §§A(3) [sic] for proceeding across a roadway facing a steady red signal."

Id. at Tf6. Plaintiffgoes on to allege, generally, that "Zipnock was driving in a reckless manner and

at an unsafe speed considering the circumstances. His conduct was outrageous under the

circumstances." Id. at ^8. Further, Plaintiff alleges, that "Zipnock may have been driving an

unregistered truck at the time ofthe incident." Id. at ^f9. Plaintiff goes on to allege the following:

        "Defendant, subsequently
                                  plead guilty to charges of failing to obey traffic signals.
        It appears as though Defendant Zipnock may have also plead guilty to a number of
        other charges associated with this accident that are not referenced in the State Police
        Report but are on the USJ Portal. Those charges include careless driving, driving
        an unregistered vehicle and failure to attend to a vehicle or property."
Id.at 1T10.

        Finally, Plaintiff alleges that "[t]he accident was caused solely by the negligence,

carelessness and recklessness ofdefendant in the following respects:

               a) In operating his motor vehicle in disregard for the safety of plaintiff and

                  others;

               b) In failing to maintain proper control over his motor vehicle;
              Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 3 of 9




              c) In failing to keep a proper lookout;

              d) In driving at a speed greater that [sic] was reasonable under the

                 circumstances;

              e) In failing to drive a safe and appropriate speed;

              f) In failing to obey traffic signals;

              g) In failing to sound a hom, deploy his brakes or provide other waming ofhis

                 approach;

              h) In violating the Pennsylvania Motor Vehicle Code including the provisions

                 ofthe law at 75 § 3312 §§A [sic] and possibly other violations as well.

Id.at Tfl3.

        Mr. Firmani commenced his civil action on 30, 2020, when he filed a Praecipe for Writ of

Summons in the Court ofCommon Pleas ofAllegheny County, Pennsylvania, captioned Richard

Firmani v. Joseph F. Zipnock and R&L Transfer, Inc., Case No. GD 20-010383. A copy ofthe

Praecipe for Writ ofSummons is attached to Defendants' Motion as Exhibit "2". On January 18,

2021, Plaintifffiled his Complaint in this matter. Although not listed as a party in the Praecipe for

Writ ofSummons, Plaintiffs Complaint identifies Melody Firmani, his alleged wife, as a Plaintiff,

and proceeds to assert a claim ofloss ofconsortium on her behalf. See Ex. 1 and 2.

III.    STATEMENT OF OUESTIONS INVOLVED

        A.        Whether Plaintiffs Complaint fails to allege facts to support claims ofrecklessness
                  and for punitive damages, and thus, said claims should be dismissed?

        Suggested Answer:            In the Affirmative.

        B.        Whether Melody Firmani, having not been properly added as a party plaintiff,
                  should be stricken from the caption, and her claims stricken; or in the altemative,
                  dismissed as untimely.
             Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 4 of 9




       Suggested Answer:      In the Affirmative.

IV.    LEGAL ARGUMENT

       A.       Plaintiffs Complaint fails to allege facts to support claims of recklessness and
                for punitive damages, and thus, said claims should be dismissed.

        1.      Standard of Review


       When considering a motion to dismiss, the Court must take all material allegations of the

complaint as true and construe them in a light most favorable to the plaintiff. Pennsylvania House,

Inc. v. Barrett,760 F. Supp. 439,449 (M.D. Pa. 1991). Nevertheless, conclusory allegations of

law, unsupported conclusions, and unwarranted inferences should be disregarded. Id. at 449-50

(citation omitted).

        The complaint, or those portions complained of, may be dismissed where it is clear that

upon proofofall the allegations, the plaintiffwould be unable to prevail under any set offacts or

theory oflaw. The moving party bears the burden ofshowing that there is no possible claim upon

which the plaintiffcan prevail. D.P. Enterprises, Inc. v. Bucks County Community College, 725

F.2d 943, 944 (3d Cir. 1984); Mortensen v. First Federal Sav. & LoanAss'n, 549 F.2d 884, 891
                                                                       "bald assertions" or "legal
(3d Cir. 1977). Nonetheless, a court is not required to give credit to

conclusions contained in the complaint." Morse v. Lower Merion School Dist., 132 F.3d 902, 906,

908 (3d Cir. 1997).

        The United States Supreme Court has enunciated that the factual allegations must be

enough to raise a right to reliefabove the speculative level, and, while a complaint does not need

detailed factual allegations, a plaintiff has the obligation to provide the "grounds" for his
"entitlement to relief," which requires more than labels, conclusions, and a fonnulaic recitation of

the elements of a cause of action. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007);
             Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 5 of 9




Ashcroft v. Iqbal, 556 U.S. 662, 670 (2009); Phillips v. County ofAllegheny, 515 F.3d 224, 233

(3d Cir. 2008).

       2.         Plamtiffs claims for recklessness and for punitive damages should be dismissed
                  because the Complaint fails to include sufficient facts to support said claims.

        Because Courts sitting in diversity cases must apply state substantive law, Pennsylvania's

law regarding claims of recklessness, wantonness, willfulness and for punitive damages is

applicable. McKenna v. Pacific Rail Service, 32 F.3d 820, 825 (3d Cir. 1994).

       Under Pennsylvania law, punitive damages must be supported by evidence ofconduct more

serious than the commission of an underlying tort. See Franklin Music Co. v. American

Broadcasting Companies, Inc., 616 F.2d 528, 542 (3d Cir. 1979); Allstate Ins. Co. v. A.M. Pugh

Associates, Inc., 604 F. Supp. 85, 99 (M.D. Pa. 1984). In deciding whether punitive damages are

proper, the Court will not look at the end result, but instead, at the act itselftogether with all ofthe

circumstances, including the motive ofthe alleged wrongdoers. Chambers v. Montgomery, 192

A.2d 355, 358 (Pa. 1963). The Pennsylvania Supreme Court has explained:

        Our case law makes it clear that punitive damages are an "extreme remedy"
        available in only the most exceptional matters. Punitive damages may be
        appropriately awarded only when the plaintiff has established that the defendant
        has acted in an outrageous fashion due to either "the defendant's evil motive or his
        reckless indifference to the rights ofothers." A defendant acts recklessly when "his
        conduct creates an unreasonable risk ofphysical harm to another [and] such risk is
        substantially greater than that which is necessary to make his conduct
        negligent." Thus, showing of mere negligence, or even gross negligence, will not
        suffice to establish that punitive damages should be imposed. Rather, the plaintiff
        must adduce evidence which goes beyond a showing of negligence, evidence
        sufficient to establish that the defendant's acts amounted to "intentional, willful,
        wanting, or reckless conduct.. .
Phillips v. Cricket Lighters, 883 A.2d 439, 445-46 (Pa. 2005) (citations omitted) (alterations in

original).
          Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 6 of 9




        In detennining whether punitive damages should be awarded, ' [t]he state of mind of the

actor is vital. The act, or the failure to act, must be intentional, reckless, or malicious." Feld v.

Merriam, 485 A.2d 742, 748 (Pa. 1984). Recklessness or wantonness requires a showing that the

actor knew or had reason to know offacts which created a high degree ofrisk ofphysical harm to

another, and that the actor deliberately proceeded to act, or failed to act, in conscious disregard of,

or indifference to, that risk. SHV Coal, Inc. v. Continental Grain Co., 587 A.2d 702, 704 (Pa.

1991) (discussing the type of recklessness that must be shown for a fmding ofpunitive damages

under Pennsylvania law). "Willful" means that "the actor desired to bring about the result that

followed, or at least that he was aware that it was substantially certain to ensue." Evans v.

Philadelphia Transp. Co., 212 A.2d 440, 443 (Pa.1965).

        In the instant case, Plaintiff has plead irrelevant, inadmissible evidence to support their

punitive damages claim. Even ifthese added allegations were properly pled, they still do not make

out a claim for punitive damages under Pennsylvania law. See Ex. "I" at ^ 6, 10, andl2(h). There

are no facts pled to warrant any reasonable inference that Defendants knew or had reason to know

of facts which created a high degree of risk to the Plaintiff, but deliberately proceeded to act, or

failed to act, in conscious disregard of same. There are also no pleaded facts to support that

Defendants "desired to bring about the result that followed, or at least that he was aware that it

was substantially certain to ensue." Evans, 212 A.2d at 443. Rather, Plaintiffs Complaint pleads

nothing more than the occurrence of an automobile accident, which if taken as true, establishes

nothing more than negligence.

        Indeed, ifthe facts pleaded in Plaintiffs' Complaint are sufficient to support a valid claim

for punitive damages, then punitive damages claims would be appropriate in virtually every

lawsuit involving motor vehicle accidents, since often it is alleged that the defendant driver made
          Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 7 of 9




some mistake, the result ofwhich was the accident with the plaintiff. However, punitive damages

claims are reserved for exceptional cases, since the purpose ofsuch damages is to punish egregious

conduct and prevent it from occurring in the future. This is not one ofthose cases.

       The facts pled in Plaintiffs' Complaint simply do not support a reasonable inference that

the actions or inactions ofDefendant Zipnock were egregious enough to warrant a punitive damage

claim. Notably, certain allegations in Plaintiffs Complaint plead nothing more than mere
                                                         "1" at
possibilities, as opposed to allegations offact. See Ex.        ^10,13(h).

       Plaintiffs claims against Defendant Zipnock are based on his alleged failure to stop at a

red light and avoid impact with Plaintiffs vehicle. Plaintiffthen broadly, and in a conclusory

manner, states that Defendant Zipnock traveled at an unspecified excessive speed, in a reckless or

outrageous manner. However, none ofthe facts alleged support a finding ofreckless or outrageous

conduct, nor do they support a finding that Defendant Zipnock acted with the requisite state of

mind necessary to support a punitive award.

       For all these reasons, this Honorable court should grant Defendants' Motion to Dismiss

Plaintiffs' claims ofrecklessness and for punitive damages from Plaintiffs' Complaint.

        3.     Melody Firmani should be stricken from the caption, and her claim for loss of
               consortium should be stricken, or in the altemative, dismissed with preiudice.


       As noted above, Plaintiffs Praceipe for Writ ofSummons only identified Richard Firmani

as plaintiff. When Plaintiff filed his complaint, on January 18, 2021, his alleged spouse, Melody

Firmani, appeared as a party and proceeded to plead a claim for loss ofconsortium. Plaintiffnever

sought leave to add Ms. Firmani as a party to this Complaint. Rather, he unilaterally included her

in his Complaint, without Court permission. At the time ofthe filing ofPlaintiffs Complaint, he


                                                7
          Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 8 of 9




would have required consent ofDefendants or leave ofCourt to add a party, neither ofwhich were

obtained. See Pa.R.C.P. 1033.     Consequently, Ms. Finnani's addition to the caption of this

Complaint, and her claim for loss ofconsortium in Count III ofthe Complaint, are improper and

should be stricken.

       Furthermore, even if Ms. Firmani's addition as a party, and her claim for loss of

consortium, are permitted to proceed, the accident occurred on October 2,2018, and Ms. Firmani's

claim for loss of consortium claim was not asserted until January 18, 2021, at the earliest, well

beyond the applicable two (2) year statute of limitations for negligence claims. 42 Pa. C.S.A. §

5524. Consequently, Ms. Finnani's claim for loss of consortium, ifpermitted to be added,should

nevertheless be dismissed as untimely.

IV.    CONCLUSION

       For the reasons set forth herein above, Defendants request that this Court dismiss Plaintiffs

claim for punitive damages, with prejudice; strike Melody Firmani from the caption of the

Complaint; and strike Count III from the Complaint, or in the altemative, dismiss Count III ofthe

Complaint, with prejudice.




                                             PION, NERONE, GIRMAN,
                                             WINSLOW & SMITH, P.C.

                                               /s/ Jordan C. Hettrich, Esquire
                                             JOHN T. PION, ESQUIRE
                                             Attomey I.D. No. 43675
                                             JORDAN C. HETTRICH, ESQUIRE
                                             AttomeyI.D.No.313597
                                             Attorneysfor Defendants,
                                             Joseph F. Zipnock and R&L Transfer, Inc.
          Case 2:21-cv-00171-MPK Document 5 Filed 02/05/21 Page 9 of 9




                               CERTIFICATE OF SERVICE


       I, Jordan C. Hettrich, Esquire, hereby certify that a true and correct copy ofthe foregoing

MEMOANDUM OF LAW EN SUPPORT OF MOTION FOR PARTIAL DISMISSAL F.R.C.P.

12(B)(6) AND MOTION TO STRIKE PURSUANT TO F.R.C.P. 12(f) was served upon counsel

ofrecord via email and the Court's ECF Filing System this 5th day ofFebruary, 2021, as follows:


                                  Louis J. Kroeck, IV, Esquire
                                         LJK-Law PPL
                                   12th Floor, Park Building
                                       355 Fifth Avenue
                                    Pittsburgh, PA 15222
                                     (Counselfor Plaintiff)


                                            PION, NERONE, GIRMAN,
                                            WINSLOW & SMITH, P.C.

                                              /s/ Jordan C. Hettrich, Esquire
                                            JOHN T. PION, ESQUIRE
                                            Attomey I.D. No. 43675
                                            JORDAN C. HETTRICH, ESQUIRE
                                            AttomeyLD.No. 313597
                                            Attorneysfor Defendants,
                                            Joseph F. Zipnock and R&L Transfer, Inc
